60DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 09/02/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 5927189 to Jones et al. (hereinafter “Jones”).
With respect to claim 1, Jones discloses a fixation unit for use in a printing apparatus (FIG. 3, FIG. 7 and FIG. 8) comprising: a substantially closed box for enclosing a heated space, the substantially closed box comprising an entry opening and an exit opening for enabling transport of a print substrate through the substantially closed box (FIG. 3, FIG. 7 and FIG. 8); a heating element arranged for heating the heated space enclosed by the substantially closed box (FIG. 3, FIG. 7 and FIG. 8); and a transport mechanism for engaging a sheet of the print substrate from the entry opening to the exit opening of the substantially closed box, wherein the transport mechanism comprises a nip of two belts that are pressed together and run concurrently at substantially the same speed and in the same direction, the belts being impermeable to any ink component (FIG. 3, FIG. 7 and FIG. 8). However, Jones fails to specifically disclose the term “box”.
Jones does disclose a fuser cover in FIG. 8. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuser cover or a box as disclosed by Jones. The motivation for doing so would have been to better contain the heat and control the medium (FIG. 8 of Jones).
With respect to claim 2, Jones discloses wherein at least a surface of the belts that in operation comes in direct contact with printed matter comprises a material having a low surface energy for good release properties of the printed matter from the surfaces of the belts (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 3, Jones discloses a printing module; a substrate transport device arranged for transporting the substrate through the printing system; and a fixation module, comprising the fixation unit according to claim 1, wherein the fixation module is arranged downstream of the printing module (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 4, Jones discloses comprising a drying module, arranged downstream of the printing module and upstream of the fixation module (FIG. 3, FIG. 7 and FIG. 8 Air dries, additionally, drying after printing was extremely common and well known at the time of the invention.).
With respect to claim 5, Jones discloses a printing method comprising the steps of: providing a print substrate and an ink set, the ink set comprising at least one ink comprising a dispersion of polymer particles having a minimum film formation temperature (MFFT); printing an image with the ink set onto the print substrate; drying the printed substrate by exposing the print to mild heating conditions until the printed substrate is robust enough to be handled in further printing steps; and fixating the printed substrate by transporting the printed substrate through the fixation unit according to claim 1, and expose exposing the printed substrate to high heat (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 6, Jones discloses wherein the drying step is performed at a drying temperature of between 40°C and 70°C, for 0.5 - 4 seconds(FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 7, Jones discloses wherein, the fixation step is performed at a temperature of above the MFFT of the polymer dispersion (latex) used in the ink (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 8, Jones discloses wherein the fixation step is performed at a temperature of between 60°C and 140°C for 0.5 - 4 seconds(FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 9, Jones discloses a printing module; a substrate transport device arranged for transporting the substrate through the printing system; and a fixation module, comprising the fixation unit according to claim 2, wherein the fixation module is arranged downstream of the printing module (FIG. 3, FIG. 7 and FIG. 8).

With respect to claim 10, Jones discloses a printing method comprising the steps of: providing a print substrate and an ink set, the ink set comprising at least one ink comprising a dispersion of polymer particles having a minimum film formation temperature (MFFT); printing an image with the ink set onto the print substrate; drying the printed substrate by exposing the print to mild heating conditions until the printed substrate is robust enough to be handled in further printing steps; and fixating the printed substrate by transporting the printed substrate through the fixation unit according to claim 2, and exposing the printed substrate to high heat (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 11, Jones discloses wherein, the fixation step is performed at a temperature of above the MFFT of the polymer dispersion (latex) used in the ink (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 12, Jones discloses wherein the fixation step is performed at a temperature of between 60°C and 140°C for 0.5 - 4 seconds (FIG. 3, FIG. 7 and FIG. 8).
With respect to claim 13, Jones discloses wherein the fixation step is performed at a temperature of between 60°C and 140°C for 0.5 - 4 seconds (FIG. 3, FIG. 7 and FIG. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853